Title: To Alexander Hamilton from Thomas Willing, 1 October 1789
From: Willing, Thomas
To: Hamilton, Alexander


Bank of North America [Philadelphia] 1st October 1789
Sir
Your Favor of the 25th Ult was received on the 29 and has this day been laid before the Directors, as well as your Official Confirmation of the Agreement made with your Assistant Mr. Duer on the 17th of September respecting the Loan of 50,000 drs.
Your Open Letter to our Collector was delivered to him directly and he has in consequence thereof, and in Conformity of the third Article in our Agreement passed his check to us yesterday for 13,000 drs which Sum is now to the Credit of the United States, and Mr Delany has our Cashier Receipt for the Same. You Observe you were preparing Directions to the Collectors to the Southward to receive our Notes payable on demand or at a period not longer than thirty days from the date all which we Approve of, and in Order to guard the Collectors as far as it is in our power, against imposition, we have now Inclosed agreeable to your request Eighty Proforma Signatures of our president and Cashier. The Collectors should moreover be enjoined by you not to receive any post Note without its being endorsed by the payee, and if he is a Stranger to them or his Signature not well known it should be endorsed by the person making or Offering the payment. Under all these Circumstances, if common Attention is paid, we see no risque of imposition on the Officers of the Impost.
We have varied our paper five Times since our establishment, it has all been made at one Mill, in our own private Frames or Moulds, and under the Eye of a Confidential person sent with the Moulds, and who has always returned them, and every Sheet of the paper good and bad into our Hands. The different parcels we have used, have been varied in Coulour and texture by the Materials used and by the different water Lines or Letters in the Body of each Note. The paper inclosed. A Contains a description of the Whole paper we have hitherto used Some of all which is still in Circulation. When we find Occasion to vary again from the paper now in Use for the Notes on demand which is of the dark colourd Sort, we shall take Care to Advise you of it.
The Mode you propose of dividing the Notes in the middle from top to Bottom, will be a very proper precaution against any miscarriage, when they are sent to the Treasury by the Collectors, who may also fill up an endorsement on each Note to the Treasurer. It was the practice formerly when our Notes were returned by the Public Officers to Mr. Morris as Financier, who cut them all; and to send each half by different posts. It has been often practiced by Individuals since without the least Inconvenience to them or to us, except in the instances of Bank Notes to Bearer, which when so cut, cannot again be issued in payment, but this loss we are content to put up with.
As to the private Marks in our Notes, we can’t think it Adviseable to communicate them, if the knowledge of them is necessary to one it is equally so to all and every Officer who is to receive the Notes and therefore the Secret would not long be kept. These private marks are known only to three persons amongst ourselves, and we conceve ought not to go further unless necessary to convict a Culprit on Trial. Your Officers will be better prepared and guarded against any deception or Fraud having our Signatures at their Offices, than any other Individual will be, but as we take every precaution in our power to prevent Counterfeits, and have never yet met with one, we flatter ourselves there is no reason for Apprehension on this Score. There was indeed a Single Attempt in Boston to alter a fifteen dollar Note to a fifty—But it was too obvious to pass, and the Villain was instantly detected. We find and daily experience convinces us, that there is much less risque of Imposition by the Counterfeit of our paper, than of the Gold and Silver now Current in America, of which there is so many base pieces well made and Current, that it’s hardly possible for a person to receive it without loss, tho’ ever so well informed and in the daily receipt of large Sums. It is a truth that we have destroyed in the last three years to the full amount of 20,000 dollars offered to us in payment as Gold and Silver. As to what you say respecting the Limitation of your Orders for the Receipt of our Notes, we need not now reply, this point was Satisfactorily explained. You say you ought from time to time to ascertain the Situation of the Bank, and the Safety of your operations with it. To this we can only say, that our Capital at this Time is exactly 728.400 dollars. That our paper in Circulation has never been much above half this Sum. That we are a Bank of discount only, that we are restricted by Law from any Trade or the purchase of lands, and that altho we have a right to purchase public Funds, or Bullion, yet we have never expended a dollar in these or any kind of Speculation whatsoever. We are all of us Stockholders and have a character to Support and Shall never pass our paper into Circulation without having what we deem good Security for it.
The Treasury we presume can never run any risque with us, for it will not probably ever have in its possession at any one time a Sum in paper equal to our Capital. Nor can we from any experience we have had, conceive that the Circulation will for many Years Absorb a Sum in paper beyond what Such a Capital will entitle the Bank to Issue.
You have mentioned in the Close of your Letter the principles which ought to govern in the Adjustment of Losses that may be Sustained by Counterfeits. We have gone so fully into the means & precautions designed to prevent them, and by Attending to which we think there can be little or no risque, and the Subject is of so interesting a Nature to us, from the Opening it would give to injurious practices on the Bank, that we can only tell you that no distinction as to compensation for Losses can be made with Safety and propriety by the Bank between the public or Individuals. In all Such Instances wherein the Bank can legally be calld upon by an Individual, it will be Accountable to the Public, further it ought not to be.
The Subject of our present Communication is of a delicate Nature and not very proper to be committed to Writing. In the present Case it is however rendered necessary. And as we know we have to do with a Man of Honor who will on our request, consider all we have said as Confidential, we have explained ourselves without reserve and Mentioned some particulars which ought to be confined to Yourself alone.
